Opinion
per Curiam,
The jury verdicts in favor of one of four similarly situated plaintiffs and in favor of defendant with respect to the other three plaintiffs, two of whom suffered undisputed property damage, are inconsistent ver*161diets justifying a new trial as to all. See Thompson v. Iannuzzi, 403 Pa. 329, 169 A. 2d 777 (1961); Pascarella v. Pgh. Rwys. Co., 389 Pa. 8, 131 A. 2d 445 (1957). See also Kessler v. Matlack, 210 Pa. Superior Ct. 450, 233 A. 2d 592 (1967).
Orders granting new trials affirmed.
Mr. Chief Justice Bell took no part in the consideration or decision of this case.
Mr. Justice Cohen took no part in the decision of this case.